[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                                                                              

No. 96-2306

                        UNITED STATES,

                          Appellee,

                              v.

           RONDA R. NICHOLS, A/K/A RONDA R. BURKE,

                    Defendant, Appellant.

                                         

                         ERRATA SHEET

   The opinion of this court issued on April 8, 1997 is amended
as follows:

   On cover sheet, the name of "[Hon. David M. Cohen, U.S.
Magistrate Judge]" should be changed to read "[Hon. D. Brock
Hornby, U.S. District Judge]."

                    [NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 96-2306

                        UNITED STATES,

                          Appellee,

                              v.

           RONDA R. NICHOLS, A/K/A RONDA R. BURKE,

                    Defendant, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF MAINE

         [Hon. D. Brock Hornby, U.S. District Judge]

                                         

                            Before

                    Torruella, Chief Judge,                                                      
               Campbell, Senior Circuit Judge,                                                         
                  and Boudin, Circuit Judge.                                                       

                                         

Tina Schneider on brief for appellant.                          
Jay  P. McCloskey,  United States  Attorney, F.  Mark  Terison and                                                                          
Donald  E. Clark,  Assistant  United States  Attorneys,  on brief  for                        
appellee.

                                         

                        April 8, 1997
                                         

     Per Curiam.   Upon  careful consideration of  the briefs                           

and  record, we conclude  that defendant's  sentence properly

was enhanced under U.S.S.G.   3A1.1(b).  The district court's

findings   adequately  pointed  to  the  victim's  particular

vulnerability, including  her advanced  age and inability  to

keep  track of  her  finances, and  to defendant's  knowledge

thereof during  the extended  period of  the offense.   Those

findings   were  not   clearly  erroneous   and  sufficiently

supported the   3A1.1(b)  enhancement.  See United States  v.                                                                     

Feldman, 83 F.3d 9, 15-17 (1st Cir. 1996).                   

     Affirmed.  See 1st Cir. Loc. R. 27.1.                               

                             -2-